Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

NON-PRIOR ART REJECTION

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because 'the non-ionic surfactant' in claim 11 lacks proper antecedent basis in previous claim 6.  Correction is required.



PRIOR ART REJECTIONS

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al. (US 2010/0028862).
These claims are drawn to a reagent solution comprising water, a nucleotide, and TCEP in a range of 0.5 uM to 1000 uM.
Jarvis et al. discloses a reagent solution comprising water, a nucleotide, and TCEP at a concentration of 0.02 mM or 20 uM (see paragraph 0393).  Said reagent solution also comprises the non-ionic surfactant NP40.  The claimed reagent solution cannot be distinguished from the reagent solution of Jarvis et al.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al.
These claims are drawn to the reagent solution as described and rejected above, wherein the TCEP is in the range of 0.5 uM to 10 uM (claim 3), or wherein the solution further comprises sodium chloride (claims 14-15).
The solution of Jarvis et al. comprises 20 uM TCEP, and does not comprise sodium chloride.
One of ordinary skill in the art would have been motivated to modify the solution of Jarvis et al. by using 10 uM TCEP, for example, because this would have merely involved routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not support unobviousness (see M.P.E.P. 2144.05).  The skilled artisan would have been motivated to modify the solution of Jarvis et al. by further including sodium chloride, because in paragraph 0391 it is stated: 'Optimal assay conditions were determined by titration of essential buffer components including NaCl…'  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed reagent solution.
s 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. in view of Etchebarne (US 2018/0135108).
These claims are drawn to the reagent solution as described and rejected above, wherein the non-ionic surfactant includes a triblock copolymer (claims 10-13), or wherein the solution further comprises magnesium sulfate (claims 16-17).
The solution of Jarvis et al. does not comprise a triblock copolymer or magnesium sulfate.
Etchebarne discloses reagent solutions comprising the triblock copolymer PLURONIC F-68, and magnesium sulfate (see paragraphs 0147, 0152, and 160-161).
One of ordinary skill in the art would have been motivated to modify the solution of Jarvis et al. by including a triblock copolymer and/or magnesium sulfate because Etchebarne disclosed the use of these reagents in nucleic acid synthesis reactions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed reagent solution.

10.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. in view of Laughlin et al. (US 2018/0235206).
These claims are drawn to the reagent solution as described and rejected above, wherein the solution further comprises a biocidal agent.
The solution of Jarvis et al. does not comprise a biocidal agent.
Laughlin et al. discloses the benefit of using a biocide such as an isothiazolinone compound as a stabilizer in a reagent solution (see paragraphs 0033 and 0039).
One of ordinary skill in the art would have been motivated to modify the solution of Jarvis et al. by including a biocidal agent because Laughlin et al. disclosed the use of such an agent in a reagent prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed reagent solution.

CONCLUSION

11.	No claims are free of the prior art.

12.	Nelson et al. (US 2009/0130720), Nelson et al. (US 2014/0093878), and Heller et al. (US 2017/0298415) are made of record by the examiner as also disclosing a reagent solution comprising water, a nucleotide, and TCEP in the range required in claim 1.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/07/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637